Matter of King v Keyser (2019 NY Slip Op 02942)





Matter of King v Keyser


2019 NY Slip Op 02942


Decided on April 18, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: April 18, 2019

527645

[*1]In the Matter of JAMIR KING, Petitioner,
vWILLIAM KEYSER, as Superintendent of Sullivan Correctional Facility, Respondent.

Calendar Date: March 15, 2019

Before: Garry, P.J., Lynch, Devine, Aarons and Rumsey, JJ.


Jamir King, Malone, petitioner pro se.
Letitia James, Attorney General, Albany (Marcus J. Mastracco of counsel), for respondent.

MEMORANDUM AND JUDGMENT
Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent finding petitioner guilty of violating certain prison disciplinary rules.
Determination confirmed. No opinion.
Garry, P.J., Lynch, Devine, Aarons and Rumsey, JJ., concur.
ADJUDGED that the determination is confirmed, without costs, and petition dismissed.